 



Exhibit 10.26c

 



THIRD AMENDMENT TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

This THIRD AMENDMENT TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Third
Amendment”) is dated effective as of the 15th day of December 2014, and is
entered into between GK FINANCING, LLC, a California limited liability company
(“GKF”), and FROEDTERT MEMORIAL LUTHERAN HOSPITAL, INC., a non-profit Wisconsin
corporation (“Medical Center”), with reference to the following facts:

 

RECITALS

 

WHEREAS, GKF and Medical Center are parties to a certain Lease Agreement for a
Gamma Knife United dated May 28, 1999, which Lease Agreement was amended by
letter addendums, by a First Amendment dated December 29, 2008, and by a Second
Amendment dated May 16, 2013 (as amended, the “Agreement”); and

 

WHEREAS, the parties desire to further amend the terms and provisions of the
Agreement as set forth herein.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties hereby amend the Agreement as follows:

 

AGREEMENT

 

1. Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the same meanings set forth in the Agreement.

 

2. Extension of Term. It is acknowledged that the Agreement is currently set to
expire on December 15, 2014, which expiration date the parties hereby agree to
extend to March 31, 2015.



 

3. Full Force and Effect. Except as amended by this Third Amendment, all of the
terms and provisions of the Agreement shall remain in full force and effect.
Notwithstanding the foregoing, to the extent of any conflict or inconsistency
between the terms and provisions of this Third Amendment and that of the
Agreement, the terms and provisions of this Third Amendment shall prevail and
control.



 

[Signatures continued on next page]

 

 

 

  

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above. 

 



GKF:   Medical Center:           GK FINANCING, LLC   FROEDTERT MEMORIAL LUTHERAN
      HOSPITAL, INC.           By: /s/ Ernest A. Bates, M.D.   By: /s/ Jeffrey
Van De Kreeke Name:   Ernest A. Bates, MD   Name:   Jeffrey Van De Kreeke Title:
Policy Committee Member   Title: Vice President, Finance





 



 

